DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on December 15, 2021 are entered into the file. Currently, claims 1 and 17 are amended, claim 5 is cancelled, and claim 18 is new; resulting in claims 1-4 and 6-18 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodde (US 2011/0111665)1 in view of Morris (US 2012/0132309)1.
With respect to claims 1-2 and 6, Lodde teaches a cable-wrapping tape (adhesive tape for wrapping cables) comprising a tape-shaped woven-fabric backing (textile support strip) having at least one adhesive coating applied to at least one side of the woven-fabric backing (textile support strip) (paragraph [0006]). The tape has a high abrasion resistance, essentially a class D abrasion resistance (wear-resistant) (paragraph [0020]). The woven-fabric backing (textile support strip) is made from warp threads and weft threads (paragraph [0006]). Advantageously the warp and weft threads may be comprised of a polyester (PET) (paragraph [0009]; Table 2). The linear density (yarn fineness) of the weft threads is greater than 400 dtex, more particularly greater than or equal to 550 dtex (paragraph [0016]). The linear density (yarn fineness) of the warp threads is not less than 50 dtex, more particularly not less than 55 dtex with 
Lodde is silent as to the weft yarns being formed as multi-weft yarns.
Morris teaches a textile fabric useful in the construction of innerduct structures used for positioning cables in a conduit, and in particular to a woven textile fabric having multiple-inserted filling yarns (multi-weft yarns) (paragraph [0001]). In order to install a cable in a woven textile fabric innerduct without compromising the strength and stability of the innerduct structures, at least a portion of the yarns in the filling (weft yarns) of the textile fabric are multiple-inserted multifilament yarns (multi-yarn) (paragraph [0006]). The multiple-inserted multifilament yarns (multi-weft yarns) provide the bulk necessary to meet the strength and stability requirements of an innerduct structure, while providing the flexibility necessary to lower filling (weft) rigidity (paragraph [0006]). As can be seen in Figure 1, the multiple-inserted multifilament yarns of Morris use two yarns (multi-yarn) (FIG. 1).
Since both Lodde and Morris teach woven fabrics for use holding cables, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven-fabric backing (textile support strip) of Lodde to include multiple-inserted multifilament yarns of two yarns (multi-yarn) in order to provide a woven fabric that has the necessary bulk for strength and stability, but is also flexible.
The recitation "for wrapping cables in an automobile" in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on 
It is noted that page 4 defines “multi-weft” as the use of a plurality of separate individual yarns that extend parallel to and run along the exact same path as one another, are not attached to one another, and are not twisted about one another. As can be seen in Figure 1 of Morris, the multiple-inserted multifilament yarns of Morris use two yarns (multi- yarn) that meet this definition (FIG. 1).

With respect to claims 7-8, Lodde in view of Morris teaches all the limitations of claim 2 above. Lodde further teaches the linear density (yarn thickness) of the weft threads is greater than 400 dtex (paragraph [0016]). As discussed in the rejection of claim 1 above, it would have been obvious to one of ordinary skill in the art to have modified the woven-fabric backing (textile support strip) of Lodde to include multiple-inserted multifilament yarns of two yarns (multi-yarn). Therefore, in order to achieve weft threads with the same linear density as taught in Lodde, each of the double inserted yarns would have a thickness of greater than 200 dtex.
The weft linear density (yarn thickness) range of Lodde substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Lodde, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 9, Lodde in view of Morris teaches all the limitations of claim 2 above. Lodde further teaches the weft yarn may be polyamide (Table 2). 

With respect to claim 10, Lodde in view of Morris teaches all the limitations of claim 1 above. Lodde further teaches the number of warp threads per unit centimeter of tape width is about 27 to 60, more particularly about 35 to 48 (paragraph [0018]; Table 2).

With respect to claims 11-12, Lodde in view of Morris teaches all the limitations of claims 1 and 10 above. Lodde further teaches the number of weft threads per unit centimeter of tape length is about 16 to 32, more particularly about 20 to 24 (paragraph [0018]; Table 2). In light of the double weft insertion modification of Morris, the ordinary artisan would recognize that there would be 8 to 32, more particularly 10 to 12 double weft threads per unit centimeter of tape.

With respect to claim 13, Lodde in view of Morris teaches all the limitations of claim 1 above. Lodde further teaches the backing (textile support strip) weight is 140 or 150 g/m2 (Table 2).

With respect to claim 14, Lodde in view of Morris teaches all the limitations of claim 1 above. As can be seen in Figure 2 of Lodde, the cable-wrapping tape (tape for wrapping cables) comprises a single layer of fabric with a set of warp threads 2 and weft threads 3 (paragraphs [0018]-[0019]; FIG. 2).

Claims 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodde (US 2011/0111665)2 in view of Morris (US 2012/0132309)1 as applied to claim 2 above, and further in view of Wahlers-Schmidlin (US 2010/0048074)1.
With respect to claim 3, Lodde in view of Morris teaches all the limitations of claim 2 above.
Lodde in view of Morris is silent as to the warp yarns having a yarn thickness of at least 200 dtex.
Wahlers-Schmidlin teaches a highly abrasion-resistance tape, preferably for sheathing elongate material such as leads or cable looms, comprising a backing applied preferably to at least one side of which there is a pressure-sensitive adhesive coating (paragraph [0001]). For flexible woven fabrics, which are typically the backing material for tapes, multifilament yarns are employed (paragraph [0016]). The high flexibility of the fabrics is achieved through the use of yarns having a large number of single filaments (paragraph [0016]). The yarns used to form the fabric have a linear density (thickness) of 280 to 1100 dtex, and each yarn is constructed from at least 90 single filaments (paragraph [0022]).
Since both Lodde in view of Morris and Wahlers-Schmidlin teach abrasion resistant tapes comprising a woven backing material and an adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the warp yarns of Lodde to be multifilament yarns with a linear density (thickness) of 280 to 1100 dtex in order to provide a highly flexible backing material.

With respect to claim 4, Lodde in view of Morris teaches all the limitations of claim 2 above.
Lodde in view of Morris is silent as to the warp yarns being polyamide.
Wahlers-Schmidlin teaches a highly abrasion-resistance tape, preferably for sheathing elongate material such as leads or cable looms, comprising a backing applied preferably to at least one side of which there is a pressure-sensitive adhesive coating (paragraph [0001]). For flexible woven fabrics, which are typically the backing material for tapes, multifilament yarns are employed (paragraph [0016]). Polyamide is used due to its high abrasion resistance and shear resistance (paragraphs [0040] and [0088]).
Since both Lodde in view of Morris and Wahlers-Schmidlin teach abrasion resistant tapes comprising a woven backing material and an adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Lodde to be polyamide in order to provide high abrasion resistance and shear resistance.

With respect to claim 18, Lodde teaches a cable-wrapping tape (adhesive tape for wrapping cables) comprising a tape-shaped woven-fabric backing (textile support strip) having at least one adhesive coating applied to at least one side of the woven-fabric backing (textile support strip) (paragraph [0006]). The tape has a high abrasion resistance, essentially a class D abrasion resistance (wear-resistant) (paragraph [0020]). The woven-fabric backing (textile support strip) is made from warp threads and weft threads (paragraph [0006]). The linear density (yarn fineness) of the weft threads is greater than 400 dtex, more particularly greater than or equal to 550 dtex (paragraph [0016]). The linear density (yarn fineness) of the warp threads is 
Lodde is silent as to the weft yarns being formed as multi-weft yarns.
Morris teaches a textile fabric useful in the construction of innerduct structures used for positioning cables in a conduit, and in particular to a woven textile fabric having multiple-inserted filling yarns (multi-weft yarns) (paragraph [0001]). In order to install a cable in a woven textile fabric innerduct without compromising the strength and stability of the innerduct structures, at least a portion of the yarns in the filling (weft yarns) of the textile fabric are multiple-inserted multifilament yarns (multi-yarn) (paragraph [0006]). The multiple-inserted multifilament yarns (multi-weft yarns) provide the bulk necessary to meet the strength and stability requirements of an innerduct structure, while providing the flexibility necessary to lower filling (weft) rigidity (paragraph [0006]). As can be seen in Figure 1, the multiple-inserted multifilament yarns of Morris use two yarns (multi-yarn) (FIG. 1).
Since both Lodde and Morris teach woven fabrics for use holding cables, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven-fabric backing (textile support strip) of Lodde to include multiple-inserted multifilament yarns of two yarns (multi-yarn) in order to provide a woven fabric that has the necessary bulk for strength and stability, but is also flexible.
Lodde in view of Morris is silent as to the warp yarns being polyamide.
Wahlers-Schmidlin teaches a highly abrasion-resistance tape, preferably for sheathing elongate material such as leads or cable looms, comprising a backing applied preferably to at 
Since both Lodde in view of Morris and Wahlers-Schmidlin teach abrasion resistant tapes comprising a woven backing material and an adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Lodde to be polyamide in order to provide high abrasion resistance and shear resistance.
The recitation "for wrapping cables in an automobile" in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. It is noted that Lodde in view of Morris discloses using the tape to wrap cables in general (paragraph [0006]), therefore it is reasonable to presume the cable-wrapping tape of Lodde is capable of wrapping cables in an automobile. 
It is noted that page 4 defines “multi-weft” as the use of a plurality of separate individual yarns that extend parallel to and run along the exact same path as one another, are not attached to one another, and are not twisted about one another. As can be seen in Figure 1 of Morris, the multiple-inserted multifilament yarns of Morris use two yarns (multi- yarn) that meet this definition (FIG. 1).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodde (US 2011/0111665)3 in view of Morris (US 2012/0132309)1 as applied to claim 1 above, and further in view of Keener (US 2010/0227102)1.
With respect to claims 15-16, Lodde in view of Morris teaches all the limitations of claim 1 above. Lodde further teaches the adhesive coating is preferably an acrylate adhesive (paragraph [0019]).
Lodde in view of Morris is silent as to the adhesive being a pressure-sensitive adhesive.
Keener teaches a pressure-sensitive adhesive tape comprising a woven reinforcement fabric and a pressure-sensitive adhesive on one side of the woven fabric reinforcement (paragraph [0005]). The pressure-sensitive adhesive may be an acrylic pressure sensitive adhesive and is preferably tacky at room temperature and can be applied to a wide variety of substrates by exerting, for example, finger pressure (paragraph [0017]).
Since both Lodde in view of Morris and Keener teach tape comprising a woven reinforcement fabric with an acrylate adhesive applied on one side, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acrylate adhesive of Lodde in view of Morris to be a pressure-sensitive acrylate adhesive in order to provide a tape that is tacky at room temperature and can be applied to a wide variety of substrates by exerting finger pressure.


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodde (US 2011/0111665)4 in view of Morris (US 2012/0132309)1 as applied to claim 2 above, and further in view of Annis (1.3.1 The Effect of Yarn Structure on Fabric Durability).
With respect to claim 17, Lodde in view of Morris teaches all the limitations of claim 2 above. 
Lodde in view of Morris is silent as to the individual yarns of the multi-weft yarn having a thickness of 80 dtex.
Annis teaches that greater thickness of a yarn of a give material will result in greater wear/abrasion life (page 12). However, an increase in linear density results in the tendency to pill (page 13).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the thickness of the individual yarns of the multi-weft yarn to include the claimed value. One would have been motivated to provide a yarn that is thick enough to have the desired abrasion resistance, but no so thick as to increase undesirable pilling. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejection of claim 17 under 35 U.S.C. 112(A) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is overcome by Applicants amendments to the claims in the response filed December 15, 2021.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed December 15 have been fully considered but they are not persuasive.
On page 6 of the response Applicant stated that claims 1 and 18 recite that the tape “complies with Class C of standard LV 312 with a 5 mm or 10 mm mandrel”. It is respectfully submitted that this feature is taught by Lodde at paragraph [0007] and Table 2, as described in the rejection above.
On page 6 of the response Applicant stated that claim 18 states that the yarns are only of polyamide. It is respectfully submitted that Lodde in view of Morris and Wahlers-Schmidlin teaches this limitation as described in the rejection of claim 18 above.
On page 6 of the response Applicant submits that claim 17 has been amended to say that both yarns are of 80 dtex. In light of the amendments to the claims a new reference, Annis, was brought in to teach the new claim limitation, as described in the rejection of claim 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented
        4 Previously presented